Title: From George Washington to the United States Senate, 23 December 1790
From: Washington, George
To: United States Senate



United States December 23rd 1790.
Gentlemen of the Senate.

I nominate Woodbury Langdon of the State of New Hampshire to be one of the Commissioners for settling the Accounts between the United States and individual States, in place of John Taylor Gilman who has resigned his appointment—and
William Gardner to be Commissioner of Loans in the State of New Hampshire, in place of Nathaniel Gilman who has declined his appointment.

Go: Washington

